Citation Nr: 1122786	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.



FINDINGS OF FACT

1.  The Veteran has been shown to have tinnitus that is related to her military service.

2.  The Veteran has not been shown to have a current diagnosis of a bilateral knee disorder that is related to her military service.



CONCLUSION OF LAW

1.   Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A bilateral knee disorder was not incurred in active service§§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board has granted the Veteran's claim for service connection for tinnitus.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with respect to the claim for tinnitus, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the claim for service connection for a bilateral knee disorder, the record reflects that the Veteran was provided all required notice.  In this regard, the RO provided the appellant with notice in June 2009 prior to the initial decision on the claim in August 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the June 2009 letter about the information and evidence that is necessary to substantiate her claim and the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  She was also provided the opportunity to testify at a hearing before the Board, and the record was held open for 60 days following that hearing in order to allow her time to submit medical records.  However, to date, the Veteran has not submitted any additional evidence.  Nor has she identified any outstanding records that are pertinent to the claims being decided herein.  
 


In addition, the Veteran was afforded a VA examination in July 2009 in connection with her claim for service connection for a bilateral knee disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the examination obtained in this case is more than adequate, as it is predicated on a full reading of the service treatment records as well as the VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the appellant and a physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).
 
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).


A.  Tinnitus 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  She has contended that she was exposed to acoustic trauma during her period of service and that this was the injury sustained from which her tinnitus resulted.  In particular, she has asserted that she used headphones ten to twelve hours per day to interpret Morse code and worked on the flight line near jets and loud power tools.  

The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, her DD 214 indicates that she served as a communication signals intelligence craftsman and as an aircraft structural maintenance craftsman, and her service treatment records revealed that she had audiograms for hearing conservation during which it was noted she was routinely exposed to noise.  A December 2004 hearing conservation examination also indicated that the Veteran reported ringing in her ears.  In addition, the July 2009 VA audiological examiner diagnosed the Veteran as having recurrent tinnitus in her left ear.  

Based on the foregoing, the evidence of record shows that the Veteran had noise exposure and ringing in her ears during service and that she has a current diagnosis of tinnitus.  Thus, the remaining question pertaining to service connection is whether the Veteran's current tinnitus is related to her military noise exposure.

The July 2009 VA examiner did not render an opinion regarding the etiology of the Veteran's tinnitus.  However, it was noted that there was no evidence of occupational or recreational noise exposure after her period of service.  

Moreover, the Veteran testified at her January 2011 hearing that she had experienced intermittent ringing in her left ear since service.  The Board notes that the Veteran is competent to report her experience and symptoms.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible or observable symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

As previously noted, the Veteran's service treatment records do document her as having tinnitus in 2004, and there is no evidence of any intercurrent injury, such as post-service noise exposure.  Thus, her testimony and assertions are supported by the contemporaneous evidence of record, and there is no reason to doubt the credibility of the Veteran's statements that she has experienced tinnitus since her military service.   Therefore, the record demonstrates in-service noise exposure, a current diagnosis of tinnitus, and competent and credible evidence of continuity of symptomatology from service to the present time.  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus is causally or etiologically related to her period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tinnitus is warranted.




B.  Bilateral Knee Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disorder.  She has contended that she began having trouble with her knees after she finished her basic training and that she continued having knee problems since her period of service.  

The Veteran's service treatment records do reflect complaints of a right knee injury in July 2000 with pain on walking for one week.  A physical examination showed that the knee was stable with no significant or gross swelling, but there was tenderness over the lateral aspect of the femur.  A diagnosis of epicondylitis of the right knee was rendered, and a temporary profile of no running, jumping, or parading was recommended.  

Nevertheless, the remainder of the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a knee disorder.   In fact, there was no indication that the Veteran ever had complaints pertaining to her left knee in service.  In addition, her post-service treatment records are negative for any diagnosis of a bilateral knee disorder.  

Moreover, the Veteran was afforded a VA examination in July 2009 during which she complained of pain in her knees.  She indicated that the onset of her knee problems was in 2000 while she was in tech school.  She stated she was seen at Fort Huachuca, Arizona, and was told she had tendonitis in her right knee.  She also reported that she started noticing pain in the knees while serving in Korea.  However, the Veteran told the examiner that her knee had problems had been stable and that she was not receiving any current treatment.  Following a physical examination and x-rays, the examiner assessed the Veteran as having normal bilateral knees.  

Based on the foregoing, there is no evidence showing that the Veteran has a current diagnosis of a bilateral knee disorder at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  There are no post-service treatment records documenting a diagnosis, and the July 2009 VA examiner indicated that the Veteran had normal knees.   In addition, it was specifically noted during the January 2011 hearing that the Veteran needed evidence of a current diagnosis, and the record was held open for 60 days in order to allow the Veteran an opportunity to submit additional records.  However, to date, the Veteran and her representative have not provided any additional evidence.  Nor have they identified any records or information that should be obtained. 

Moreover, despite her own statements regarding current knee pain, the Veteran is not a medical professional competent to render an opinion on matters of medical etiology or diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In fact, to the extent that the Veteran does have knee pain, the Board notes that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, the Veteran has not been shown to have a diagnosis of a bilateral knee disorder at any time following her period of service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to service connection for a bilateral knee disorder.




ORDER

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.

Service connection for a bilateral knee disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


